     Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA



E.N. BISSO & SON, INC., ET AL.                         CIVIL ACTION

VERSUS                                                 NO. 19-14765

M/V BOUCHARD GIRLS, her tackle,                        SECTION D (3)
Furniture, apparel, appurtenances, etc.
in rem & BOUCHARD TRANSPORTATION
CO., INC., in personam

                                         ORDER

         Intervenor-Plaintiff Wells Fargo moves for the interlocutory sale of two of

Defendant’s Vessels, the M/V BOUCHARD GIRLS and the Barge B No. 295. 1 The

Motion is opposed by Defendants, the owner of the Vessels, 2 and Wells Fargo has filed

a supplemental memorandum in support. 3 After careful consideration of the Motion,

the parties’ briefs, and the applicable law, the Motion is GRANTED.

    I.      FACTUAL BACKGROUND

         On December 27, 2019, E.N. Bisso & Son, Inc. initiated this action by filing its

Verified Complaint and Request for Order to Arrest the M/V BOUCHARD GIRLS

and Barge B. No. 295 (herein, “the Vessels”). 4 The Vessels were arrested that same

day. 5 Over the following months, various parties intervened. Notably, Wells Fargo

Bank, N.A. (“Wells Fargo”) moved to intervene on April 20, 2020. 6 The Motion to


1 R. Doc. 87.
2 R. Doc. 113.
3 R. Doc. 111.
4 R. Doc. 1.
5 R. Doc. 9; R. Doc. 13.
6 R. Doc. 41.
    Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 2 of 16



Intervene was granted on April 24, 2020. 7           Although the Vessels were already

arrested, Wells Fargo moved for a warrant to arrest the Vessels on May 20, 2020. 8

Wells Fargo arrested the Vessels on June 9, 2020. 9 Wells Fargo also took issue with

the expense of the custodian that E.N. Bisso had hired, and moved to appoint a

substitute custodian. 10 The Court granted Wells Fargo’s motion, and appointed

National Maritime Services, Inc. as the substitute custodian for the Vessels. 11

       Wells Fargo now moves for interlocutory sale of the Vessels. 12 Wells Fargo

correctly states that the Court may order the interlocutory sale of the vessels if (A) the

attached or arrested property is perishable, or liable to deterioration, decay, of injury

by being detained in custody pending he action; (B) the expense of keeping the

property is excessive or disproportionate; or (C) there is an unreasonable delay in

securing release of the property. 13 Wells Fargo argues that all three of the above

conditions have been met in this case as the Vessels are subject to deterioration, the

costs of keeping the property is excessive, and there is an unreasonable delay in

securing release of the Vessels. Wells Fargo also seeks to credit bid on the Vessels at

the sale. Defendants oppose the interlocutory sale. 14 While Defendants agree as to

the grounds as stated by Wells Fargo for the Court to order an Interlocutory Sale,

they contend that Wells Fargo has not met its burden of proving even one of the


7 R. Doc. 47.
8 R. Doc. 59.
9 R. Doc. 74 (M/V BOUCHARD GIRLS); R. Doc. 75 (Barge B. No. 295).
10 R. Doc. 50.
11 R. Doc. 108.
12 R. Doc. 87 (Motion for Interlocutory Sale); see also R. Doc. 111 (Supplemental Memorandum in

Support of Motion for Interlocutory Sales of Vessels).
13 Id.
14 R. Doc. 113.


                                              2
       Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 3 of 16



grounds. Defendants argue that Wells Fargo has not provided any expert or other

evidence to indicate that the vessels are subject to deterioration. Defendants also note

that the vessels are being maintained by a custodian requested by Wells Fargo. They

further point out that the costs of securing the Vessels are only minimal when

compared to either Wells Fargo’s claim or the value of the Vessels.            Finally,

Defendants argue that as a general rule, a vessel owner should be allowed up to four

months to secure the release of a seized vessel. 15 Defendants note that Wells Fargo

only arrested the Vessels in June and therefore there is no unreasonable delay in

securing the release of the property. Defendants also ask the Court to act in equity

and deny the Motion for Interlocutory Sale in light of the market and other conditions

facing Bouchard.



      II.      LEGAL STANDARD

            Under Rule E(9)(a)(i) of the Supplemental Rules for Admiralty or Maritime

Claims of the Federal Rules of Civil Procedure, interlocutory sale of a vessel is

permitted upon application of a party, the marshal, or other person having custody

of the property if: (1) the attached or arrested property is perishable, or liable to

deterioration, decay, or injury by being detained in custody pending the action; (2)

the expense of keeping the property is excessive or disproportionate; or (3) there is an

unreasonable delay in securing release of the property. 16 The Fifth Circuit has held




15   R. Doc. 113.
16   28 U.S.C. S.R. E(9)(a)(i).

                                            3
     Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 4 of 16



that lienors need only show one of the three criteria are met in order to prevail.17

Supplemental Admiralty Rule E(9)(a)(ii) further provides that if these circumstances

are met, the court, on motion by a defendant or a person filing a statement of interest

or right under Supplemental Admiralty Rule C(6), may order that the property,

rather than being sold, be delivered to the movant upon giving security under these

rules. 18

     III.    ANALYSIS

        Wells Fargo asserts that it has met all three of the stated grounds for

Interlocutory Sale as the Vessels (1) are subject to deterioration; (2) the cost of

maintaining them is excessive or disproportionate; and (3) there is an unreasonable

delay in securing release of the property. The Court considers each in turn.

        A.     Deterioration

        Wells Fargo first argues that the Vessels should be sold because they are

subject to deterioration. In support of this argument, Wells Fargo states only that

the United States Coast Guard is not performing scheduled maintenance of the

Vessels, and is only securing the Vessels to ensure they do not break loose, discharge

any environmental contaminants, or cause damage to third parties. The Court notes

that since Wells Fargo filed its Motion for Interlocutory Sale, the Court granted Wells

Fargo’s motion to appoint National Marine Services, Inc., as substitute custodian of




17 Merchants Nat’l Bank of Mobile v. Dredge GENERAL G.L. GILLESPIE, 663 F.2d 1338, 1341 (5th
Cir. 1981); See Boland Marine & Mfg. Co., LLC v. M/V A.G. NAVAJO, In Rem, Civ. A. No. 02-0658,
2002 WL 31654856, at *2 (E.D. La. Nov. 22, 2002) (citing Merchants Nat’l Bank of Mobile, 663 F.3d at
1341).
18
   28 U.S.C. S.R. E(9)(a)(i).

                                                 4
     Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 5 of 16



the Vessels. 19   That order specifically stated that National Marine Services “is

authorized to take all reasonable measures to protect and maintain the value of

[the Vessels].”20 Moreover, the Defendants point to evidence that $13 million of work

was put into the Vessels during the last quarter of 2019, including “work on the

ballast tank, cargo tank, pumps, and deck plating.”21

       Wells Fargo relies on one case to argue that a vessel’s “continued exposure to

the elements with no maintenance or active use is likely to cause deterioration, decay,

or injury.” 22 The court in that case based its finding that the vessel in question was

subject to deterioration on the report of a marine surveyor hired to inspect the vessel.

Here, Wells Fargo’s argument that the Vessels are subject to deterioration is based

solely on fact the Coast Guard took control of the Vessels and was not performing

maintenance, a problem which should have been remedied by the substitution of

National Marine Service as custodian.           Wells Fargo has therefore failed to

demonstrate that the Vessels are subject to deterioration, and the Court rejects this

as a basis for the interlocutory sale of the Vessels.

       B.    Excessive Costs

       Wells Fargo next argues that the ships should be sold because the expense of

keeping the ships is excessive or disproportionate. In its supplemental memorandum,

Wells Fargo avers that it is paying $3,800 per day in custodial and dockage fees. A




19 R. Doc. 108.
20 Id. at 1.
21 R. Doc. 113-1 at 1 ¶ 3.
22 Boland Marine & Mfg. Co., LLC v. M/V A.G. NAVAJO, In Rem, Civ. A. No. 02-658, 2002 WL

31654856 at *3 (E.D. La. Nov. 22, 2002).

                                            5
     Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 6 of 16



review of the recent invoices submitted by Wells Fargo indicates that the fees may be

even greater, and average around $6,000 per day. 23

       When considering whether costs are excessive or disproportionate, Courts

often weigh the costs against the value of the vessel or the amount of the claims

against the vessel. 24       Here, both are significant sums:             Wells Fargo’s Verified

Complaint alleges a claim of $165,623,469.74 25 and attachments to the Verified

Complaint indicate the vessels are valued at a total of $36,250,000. 26 Even assuming

a daily cost of $6,000, this represents a daily cost of less than 0.01% of Wells Fargo’s

claim, and less than 0.03% of the value of the Vessels. Courts have found that similar

or greater costs did not reach the threshold of excessive or disproportionate. 27 The

Court therefore does not find that these costs merit the interlocutory sale of the

Vessels.

       C.      Unreasonable Delay

       Finally, Wells Fargo argues that the Vessels should be sold because there has

been unreasonable delay in securing the release of the Vessels. Wells Fargo argues

that the Vessels had been under arrest since late December 2019, over five months

at the time of the filing of their Motion for Interlocutory Sale. Defendants resist this




23 See R. Doc. 117; R. Doc. 128.
24 See Crescent Towing & Salvage Co. v. M/V/ AMERICANA, No. 11-131, 2011 WL 13377762, at *5
(E.D. La. Sept. 21, 2011).
25 R. Doc. 41 at 6 ¶ 25.
26 See R. Doc. 41-4 at 12.
27 See, e.g., La. Intern. Marine v. The Drilling Rig Atlas Century, No. 11-186, 2011 WL 76337219, at *3

(S.D. Tex. Nov. 21, 2011) (finding daily costs of 0.07% of a plaintiff’s claim not excessive or
disproportionate); Boland Marine & Mfg. Co., LLC v. M/V A.G. NAVAJO, In Rem, Civ. A. No. 02-658,
2002 WL 31654856 at *3-4 (E.D. La. Nov. 22, 2002) (finding daily costs of 0.03% of the vessel’s value
were not excessive or disproportionate).

                                                  6
     Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 7 of 16



conclusion by arguing that Wells Fargo is measuring the delay against the wrong

arrest. They contend that because it is Wells Fargo that moves for an interlocutory

sale, the Court should consider whether there has been unreasonable delay since

Wells Fargo’s arrest of the Vessels on June 12, 2020, rather than the original arrest

of the Vessels in late December 2019. 28 The Defendants cite no authority, and the

Court has found none, to support this argument.

       Generally, defendants are given at least four months to post security for a

vessel to ensure its release. 29 Here, the Vessels were arrested on December 27, 2019.

They have therefore been under arrest for approximately eight months. This is

double the rule-of-thumb for what constitutes unreasonable delay in securing the

release of property. It would strain credulity for the Court to ignore the fact that the

Vessels have been under arrest since December 2019.                     Further, the Court

notes that Rule E(9)(a)(i) of the Supplemental Rules for Admiralty or Maritime

Claims of the Federal Rules of Civil Procedure allows for an interlocutory sale “on

application of a party, the marshal, or other person having custody of the

property . . . (C) when there is an unreasonable delay in securing release of the

property.” Nothing in the Supplemental Rules requires the mover to have

arrested the property. The Court therefore finds that the eight months that have

elapsed constitute an unreasonable delay for the purposes of Rule E(9)(A)(i).




28R. Docs 74-75 (Warrants of Arrest); R. Doc. 86 (Return of Service).
29See John W. Stone Oil Distributor, L.L.C. v. M/V LUCY, No 09-4440, 2009 WL 416605, at *1 (E.D.
La. Nov. 20, 2009) (collecting cases).

                                               7
     Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 8 of 16



         As the Court has already noted, Wells Fargo was not required to

independently arrest the vessels in this matter to have jurisdiction. 30 Moreover,

given that the purpose of an interlocutory sale is to “avoid[] the recognized

complications associated with maintaining a vessel under arrest” 31 and the Vessels

have been under arrest since December, the Court finds the delay in securing the

Vessels Release unreasonable.

       Defendants also argue that the Court “should exercise its considerable

equitable powers in admiralty to deny Wells Fargo’s motion.” 32                         Defendants

essentially contend that recent financial difficulties, combined with numerous

lawsuits, have put on a strain on Bouchard’s business. They therefore ask that the

Court forgo ordering the sale of the Vessels in order to recognize Bouchard’s efforts

to resolve or at least improve its financial condition and resolve the claims against it

under less-than-ideal circumstances.

       The Court rejects this argument. A poor business climate is no reason to forgo

the sale of the Vessels to aid in payment of Bouchard’s debts. Moreover, the harsh

economic conditions and numerous lawsuits Bouchard points to suggest that

Defendants could not realistically secure the release of the Vessels in the near future,

nor is the Court in any position to opine on the future economic market. The Court




30 See Bordelon Marine, Inc. v. F/V KENNY BOY, No. 10-1705, 2011 WL 290827, at *2 (E.D. La. Jan.
25, 2011) (explaining that lienholders may either initiate independent in rem actions or intervene in
an existing action, but if a party chooses to initiate any independent action, then it must separately
arrest the vessel).
31 Freret Marine Supply v. M/V ENCHANTED CAPRI, No. 00-3805, 2001 WL 649764, at *1-2 (E.D.

La. June 11, 2001).
32 R. Doc. 113 at 6.


                                                  8
     Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 9 of 16



notes that the delay also implicates equitable concerns, as the Vessels are not

currently being used productively and are incurring custodia legis costs that will

reduce any sale proceeds. The Court therefore finds that equity does not require

forgoing an interlocutory sale.

           D.     Credit Bidding

           Wells Fargo seeks to credit bid up to the value of its mortgage. Credit bidding

is a recognized practice in the Fifth Circuit. 33          Wells Fargo has made out a prima

facie case that it has a preferred ship mortgage and should be allowed to credit bid at

the sale. 34 However, custodia legis costs—which remain disputed in this matter—are

senior in priority to a preferred ship mortgage. The Court will therefore allow Wells

Fargo to credit bid up to the value of its mortgage with the express condition that it

post bond for the custodia legis costs for which E.N. Bisso has paid, which total

$58,350.00.35 The Court further notes that Wells Fargo does not dispute either the

amount of the custodia legis costs nor its reasonableness.
     IV.        CONCLUSION
           IT IS HEREBY ORDERED that the Motion for Interlocutory Sales of

the M/V BOUCHARD GIRLS, IMO Number 8835102, Official Number 955450,

her engines, boilers, tackle, machinery, apparel, furniture, equipment, rigging,

and all other necessary appurtenances thereto, and the Barge B. No. 295, IMO


33 See, e.g., Jefferson Bank & Trust Co. v. Van Niman, 722 F.2d 251, 252 (5th Cir. 1984); see also
Neptune Orient Lines, Ltd. v. Halla Merch. Marine, Co. Ltd., No. 97-3828, 1998 WL 128993, at *5 (E.D.
La. Mar. 20, 1998) (“The ability of a mortgagee to credit Bid is an established and recognized practice
in this district.”).
34 See R. Doc. 41 (Wells Fargo’s Complaint); R. Doc. 58 (Wells Fargo’s Motion for Summary Judgment).
35 See Neptune Orient Lines, 1998 WL 128993, at *5 (conditioning the right to credit bid on a plaintiff

paying cash up front for custodia legis expenses); Wong Shing v. M/V Mardina Trader, 564 F.2d 1183,
1187 (5th Cir. 1977) (discussing the practice of posting bond before a credit sale with approval).

                                                  9
       Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 10 of 16



Number         8640569,   Official   Number   955449,   her   engines,   boilers,   tackle,

machinery, apparel, furniture, equipment, rigging, and all other necessary

appurtenances thereto36 is GRANTED.


          IT IS FURTHER ORDERED as follows with respect to the sale of the M/B

BOUCHARD GIRLS:

          The United States Marshal shall conduct a public sale for the Bouchard Girls

within thirty (30) days of entry of this Order, or as soon thereafter as practical, at the

entrance of the United States Court House, 500 Poydras Street, New Orleans,

Louisiana 70130, upon notice and subject to the terms of the sale set forth below. The

United States Marshal shall sell the Bouchard Girls as is, where is, with no

warranties, at public auction to the highest bidder(s), free and clear of all liens,

preexisting claims, and encumbrances on the Bouchard Girls. The sale is subject to

confirmation by the Court.

          Wells Fargo Bank, N.A. (“Wells Fargo”) is responsible for the advertisement

of notice of the sale pursuant to Local Rule 64.5 and 64.6(A) of the Supplemental

Admiralty Rules of this Court. Notices of the sale shall be published in the

Times-Picayune/New Orleans Advocate with notice of the sale of the Bouchard

Girls on at least three (3) different days, the first of which must be published at

least fourteen (14) days and the last at least three (3) days before the date of the

sale.




36   R. Doc. 87.

                                              10
   Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 11 of 16



      Wells Fargo, at its sole discretion, may effect such other advertising covering

a more extensive area as can be reasonably secured at a reasonable cost. The expenses

of such additional advertisement shall be taxed as custodia legis expenses.

      The appointed substitute custodian of the Bouchard Girls, at the request of an

interested person, shall grant permission to said person or that person’s

representative to visit, board, inspect, examine, and survey the Bouchard Girls

during the daylight hours of any day between the date hereof and the date of the sale,

provided that the same shall be done at the sole expense and risk of any such person

or representative and upon reasonable terms set by the substitute custodian, and that

any such individuals shall first present to the United States Marshal’s office located

at 500 Poydras Street, New Orleans, Louisiana 70130 to sign a waiver and release

acceptable to the U.S. Marshal.

      Consistent with Local Admiralty Rule 64.6, the highest bidder for the

Bouchard Girls at the sale shall, on the date of the sale, deposit with the Marshal at

least ten (10%) percent of the amount of the bid for the Bouchard Girls or $500.00

whichever is greater, said deposit to be by cash, certified check, or cashier’s check

drawn on a local bank. The highest bidder must pay the balance of the purchase price

in full on or before confirmation of the sale by the Court and within fourteen (14) days

of the adjudication or dismissal of any opposition which may have been filed, and that

balance likewise shall be paid by cash or by cashier’s check or certified check drawn

on a local bank. If a written objection is filed within three (3) business days of the

sale, the high bidder may defer payment of the balance until the sale is confirmed. If



                                          11
   Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 12 of 16



the high bidder does not pay the full balance of the purchase price due on or within

fourteen (14) days of the confirmation of the sale, then the deposit shall be forfeited

to the action, applied to costs, and then paid to the registry. In this situation, the

Court may accept the second highest bid.

      If the sale should not be confirmed, the United States Marshal shall return the

deposit to the highest bidder immediately after rejection of the bid by the Court.

      Wells Fargo is authorized to bid at the sale of the Bouchard Girls in its

discretion on credit without making any payment into the Court up to the amount of

the sum alleged to be due and owing to it under the preferred ship mortgage described

in Wells Fargo’s Verified Complaint in Intervention, which is $166,333,132.99

(including principal, accrued loan interest and default interest) as of June 5, 2020, on

the express condition that it post surety bond prior to the bid in a form acceptable

to the Court for the amount of $58,350.00, unless such bond has been posted by

Wells Fargo relative to the sale of the Barge V. No. 295.

      The United States Marshal shall deposit the proceeds of the auction, minus

any U.S. Marshal Service fees and expenses associated with the sale, in the

registry of this Court to stand in the place of the Bouchard Girls pending further

disposition of this action. The United States Marshal’s official report of the sale

shall be filed with this Court as soon as practicable.

      Any and all objections to the sale must be in writing and must be filed with

the Clerk of the Court and the United States Marshal, with copies to all counsel of

record, within three (3) business days of the sale date. Objections shall be

accompanied by a cost deposit of estimated expenses of custody while the objection
                                           12
is pending.
   Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 13 of 16



      After this Court has confirmed a sale pursuant to this Order, the U.S. Marshal

shall deliver a bill of sale of the Bouchard Girls to the confirmed purchaser and the

Bouchard Girls shall be conveyed by the United States Marshal free and clear of all

liens and encumbrances.

      This Court shall retain jurisdiction of the above cause for such further

proceedings as may be appropriate.

      IT IS FURTHER ORDERED, with respect to the sale of Barge V. No. 295

(“No. 295”) as follows:

      The United States Marshal shall conduct a public sale for the No. 295 within

thirty (30) days of entry of this Order, or as soon thereafter as practical, at the

entrance of the United States Court House, 500 Poydras Street, New Orleans,

Louisiana 70130, upon notice and subject to the terms of the sale set forth below. The

United States Marshal shall sell the No. 295 as is, where is, with no warranties, at

public auction to the highest bidder(s), free and clear of all liens, preexisting claims,

and encumbrances on the No. 295. The sale is subject to confirmation by the Court.

      Wells Fargo Bank is responsible for the advertisement of notice of the sale

pursuant to Local Rule 64.5 and 64.6(A) of the Supplemental Admiralty Rules of this

Court. Notices of the sale shall be published in the Times-Picayune/New Orleans

Advocate on at least three (3) different days, the first of which must be published at

least fourteen (14) days and the last at least three (3) days before the date of the sale.




                                           13
   Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 14 of 16



      Wells Fargo, at its sole discretion, may effect such other advertising covering

a more extensive area as can be reasonably secured at a reasonable cost. The expenses

of such additional advertisement shall be taxed as custodia legis expenses.

      The appointed substitute custodian of the No. 295, at the request of an

interested person, shall grant permission to said person or that person’s

representative to visit, board, inspect, examine, and survey the No. 295 during the

daylight hours of any day between the date hereof and the date of the sale, provided

that the same shall be done at the sole expense and risk of any such person or

representative and upon reasonable terms set by the substitute custodian and that

any such individuals shall first present to the United States Marshal’s office located

at 500 Poydras Street, New Orleans, Louisiana 70130 to sign a waiver and release

acceptable to the U.S. Marshal.

      Consistent with Local Admiralty Rule 64.6, the highest bidder for the No. 295

at the sale shall, on the date of the sale, deposit with the Marshal at least ten (10%)

percent of the amount bid for the No. 295 or $500.00 whichever is greater, said deposit

to be by cash, certified check, or cashier’s check drawn on a local bank. The high

bidder must pay the balance of the purchase price in full on or before confirmation of

the sale by the Court and within fourteen (14) days of the adjudication or dismissal

of any opposition which may have been filed, and that balance likewise shall be paid

by cash or by cashier’s check or certified check drawn on a local bank. If an objection

is filed within three (3) business days of the sale, the high bidder may defer payment

of the balance until the sale is confirmed. If the high bidder does not pay the full



                                          14
   Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 15 of 16



balance of the purchase price due on or within fourteen (14) days of the confirmation

of the sale, then the deposit shall be forfeited to the action, applied to costs, and then

paid to the registry. In this situation, the Court may accept the second highest bid.

      If the sale should not be confirmed, the United States Marshal shall return the

deposit to the highest bidder immediately after rejection of the bid by the Court.

      Wells Fargo is authorized to bid at the sale of the No. 295 in its discretion on

credit without making any payment into the Court up to the amount of the sum

alleged to be due and owing to it under the preferred ship mortgage described in Wells

Fargo’s Verified Complaint in Intervention, which is $166,333,132.99 (including

principal, accrued loan interest and default interest) as of June 5, 2020, on the

express condition that it post surety bond prior to the bid in a form acceptable to

the Court for the amount of $58,350.00, unless such bond has been posted by Wells

Fargo relative to the sale of the Bouchard Girls.

      The United States Marshal shall deposit the proceeds of the auction, minus

any U.S. Marshal Service fees and expenses associated with the sale, in the

registry of this Court to stand in the place of the No. 295 pending further

disposition of this action. The United States Marshal’s official report of the sale

shall be filed with this Court as soon as practicable.

      Any and all objections to the sale must be in writing and must be filed with the

Clerk of the Court and the United States Marshal, with copies to all counsel of record,

within three (3) business days of the sale date. Objections shall be accompanied by

a cost deposit of estimated expenses of custody while the objection is pending.



                                           15
   Case 2:19-cv-14765-WBV-DMD Document 143 Filed 08/28/20 Page 16 of 16



      After this Court has confirmed a sale pursuant to this Order, the United States

Marshal shall deliver a bill of sale of the No. 295 to the confirmed purchaser and the

No. 295 shall be conveyed by the United States Marshal free and clear of all liens and

encumbrances.

      This Court shall retain jurisdiction of the above cause for such further

proceedings as may be appropriate.

      New Orleans, Louisiana, August 28, 2020.



                                              ______________________________________
                                              WENDY B. VITTER
                                              UNITED STATES DISTRICT JUDGE




                                         16
